DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 23 March 2021.
2.  Claims 1-30 are pending in the application.
3.  Claims 1-30 have been allowed.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 23 March 2021.
Terminal Disclaimer
5.  The terminal disclaimer filed on 23 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/412,174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.  Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 18 December 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “encrypting, 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Furukawa et al US 2020/0134204 A1 directed to an improvement of secure four party computation with up to one dishonest party [0001].
B.  Yu et al US 2019/0228469 A1 directed to a method of storing the financial data of a consumer in a lockbox on a blockchain [abstract].
C.  Lindell et al US 2018/0357427 A1 directed to database encryption method and system providing a set of protocols designed to conduct secure query operations on encrypted data without decrypting it [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492